            Case 4:19-cv-01751-DMR Document 40-1 Filed 08/19/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539
 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092
10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11
12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION
14
     PETER TODD, an individual,                      Case No.: 4:19-cv-01751-DMR
15
                   Plaintiff,                        DECLARATION OF BEN ROSENFELD
16                                                   IN SUPPORT OF REQUEST TO APPEAR
     vs.                                             TELEPHONICALLY FOR HEARING ON
17                                                   AUGUST 22, 2019
   SARAH MICHELLE REICHWEIN aka ISIS
18 AGORA LOVECRUFT, an individual,
19                 Defendant.
20
21
22          I, Ben Rosenfeld, hereby declare:
23          1.     I am an individual, over the age of 18, and co-counsel for Defendant Isis Agora
24 Lovecruft in the above-entitled action. I am co-counsel for Defendant in the above-captioned
25 case. If called as a witness, I could and would testify competently as follows.
26          2.     Pending before the Court is Defendant Isis Lovecruft’s Special Motion to Strike
27 Plaintiff’s Complaint (anti-SLAPP Motion), set to be heard on August 22, 2019 at 1:00 am. The
28           DECLARATION OF BEN ROSENFELD ISO REQUEST TO APPEAR TELEPHONICALLY
                                   (No. 4:19-cv-01751-DMR) - 1
              Case 4:19-cv-01751-DMR Document 40-1 Filed 08/19/19 Page 2 of 2




 1 Court has also rescheduled the initial Case Management Conference in this matter for the same
 2 time. I am requesting to appear telephonically for this hearing.
 3            3.    I am making this request because I am, and will be, traveling out of state on

 4 August 22, 2019, on a long scheduled trip. Because Defendant’s lead counsel (my co-counsel)
 5 will principally argue this Motion, my personal appearance is not needed in order to have an
 6 effective hearing or conference.
 7            4.    AT 9:10 am this morning (Pacific Coast Time) I emailed counsel for Plaintiff to

 8 inquire whether they had any objection to my appearing telephonically. However, as of the time

 9 of this filing, I have not heard back. Because I currently have limited computer and internet
10 access while traveling, and the Courtroom Deputy directed me to e-file this request as soon as
11 possible, and am filing this request now rather than waiting longer to hear back from opposing
12 counsel. Again, however, the hearing will be attended in person my Defendant’s lead counsel
13 in the case.
14            5.    I apologize for my oversight in not familiarizing myself with the Court’s

15 procedure regarding this request, and making it sooner.
16            6.    A proposed order accompanies this request.

17            7.    I swear under penalty of perjury that the foregoing is true and correct, except as

18 to any information stated on information and belief, and as to such information, I believe that it
19 is true.
20            Sworn and subscribed to at Albany, New York:

21
                                                  Respectfully Requested,
22
23            Dated: August 19, 2019
24                                                By: /s/ Ben Rosenfeld
                                                  Ben Rosenfeld
25
                                                  Attorney for Defendant
26                                                ISIS LOVECRUFT
27
28            DECLARATION OF BEN ROSENFELD ISO REQUEST TO APPEAR TELEPHONICALLY
                                    (No. 4:19-cv-01751-DMR) - 2
